Citation Nr: 1312661	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine. 

3.  Entitlement to service connection for a low back disability. 

4. Entitlement to service connection for degenerative disc disease of the cervical spine.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for depression, to include as secondary to service-connected disabilities. 

7. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities. 

8. Entitlement to a rating in excess of 20 percent prior to June 27, 2011, and in excess of 30 percent as of June 27, 2011 for left shoulder acromioclavicular separation, status post subacromial decompression (left shoulder disability).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1974, and from January 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2005, May 2010, and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
In January 2013, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing is in the claims file. 



At the January 2013 Board hearing, the Veteran expressed his wish to withdraw the appeal of the evaluation of his service-connected left shoulder disability.  Thus, this claim will be dismissed, as discussed below. 

The Veteran's attorney stated that she had submitted additional evidence to the Board at the hearing.  However, the Board has not received any additional evidence.  As these claims must be remanded for further development, the Veteran will have another opportunity to submit this evidence on remand. 

Additional VA treatment records dating up to February 2012 are in the Virtual VA file which have been reviewed by the Board and also considered by the RO.

The service connection claims for a low back disability, degenerative disc disease of the cervical spine, PTSD, depression, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. A December 2003 rating decision last denied reopening the service connection claim for a low back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a December 2003 letter but did not file an appeal or submit new and material evidence within one year of the decision.

2. Additional evidence received since the December 2003 rating decision is not cumulative or redundant of evidence previously of record, and relates to the unestablished fact of whether there is a nexus between the Veteran's low back disability and active service. 

3. A December 2003 rating decision last denied service connection for disc disease of the cervical spine; the Veteran was properly notified of the adverse outcome and his appellate rights in a December 2003 letter but did not file an appeal or submit new and material evidence within one year of the decision.  

4. Additional evidence received since the December 2003 rating decision is not cumulative or redundant of evidence previously of record, and relates to the unestablished fact of whether there is a nexus between the Veteran's disc disease of the cervical spine and active service. 

5. The Veteran expressed his wish to withdraw his appeal of the evaluations assigned his service-connected left shoulder disability at the January 2013 Board hearing. 


CONCLUSIONS OF LAW

1. The December 2003 rating decision, denying service connection for a low back disability and disc disease of the cervical spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. New and material evidence has been submitted to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3. New and material evidence has been submitted to reopen the service connection claim for degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4. The criteria for withdrawal of a substantive appeal as to the claim for a higher rating for a left shoulder disability have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran's petitions to reopen the service connection claims for a low back disability and disc disease of the cervical spine have been granted.  Therefore, any error related to the Veterans Claims Assistance Act of 2000 (VCAA) on these issues is nonprejudicial.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for a low back disability and degenerative disc disease of the cervical spine.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to diseases not defined as chronic under 38 C.F.R. § 3.309(a), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a three-part test must be satisfied in order to establish entitlement to service connection on a direct basis.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

For those chronic diseases listed in 38 C.F.R. § 309(a), when the disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338 (holding that the provisions of subsection 3.303(b) only apply to the chronic disabilities recognized in section 3.309(a) of the regulations).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The Federal Circuit has held that "continuity of symptomatology in § 3.303(b) [does not have] any role other than to afford an alternative route to service connection" for the specific chronic diseases set forth in section 3.309(a).  Walker, 708 F.3d at 1340. 

The Federal Circuit also clarified that post-service evidence of a continuity of symptomatology under subsection 3.303(b) is a more relaxed standard for establishing service connection than the "nexus" element of the three-part test set forth in Shedden.  See id. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Thus, when the claim is for a disorder or disease not listed in section 3.309(a), then "the 'nexus' requirement of the three-element test" must be satisfied, and evidence of a continuity of symptomatology will not suffice by itself to establish service connection.  Id. at 1338-39 (observing that "[t[he primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from . . . service connection via continuity of symptomatology") (emphasis added); see also id. at 1336-37, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim, as hearing loss was not among the chronic diseases listed in section 3.309(a) and thus subsection 3.303(b) did not apply).  

Because the Veteran has been diagnosed with degenerative disc disease of the lumbar and cervical spine, and osteoarthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and therefore competent and credible evidence of chronicity in service or a continuity of symptomatology after service is sufficient to establish service connection.  See Walker, 708 F.3d at 1338. 

Degenerative disc disease of the lumbar and cervical spine is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for osteoarthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 


A. Low Back  

Service connection for a low back disability was initially denied on appeal by the Board in an August 1981 decision.  This decision is final.  38 U.S.C.A. § 7104(a) ; 38 C.F.R. § 20.1100 (2012).  The Veteran's petitions to reopen this claim were denied in April 1989 and December 2003 rating decisions.  The Veteran was notified of the December 2003 rating decision and his appellate rights in a December 2003 letter in accordance with 38 C.F.R. § 19.25 (2012).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. § 20.200 (2012) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. § 20.201 (2012 (contents of NOD); 38 C.F.R. § 20.302(a) (2012) (time limit for filing NOD).  

Moreover, the Veteran did not submit any evidence within one year of the date of mailing of the December 2003 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents an initial determination from becoming final); see also 38 C.F.R. § 3.400(q) (2012) (providing that when new and material evidence is received within the appeal period, the "effective date will be as though the former decision had not been rendered"); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); accord Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

Accordingly, the December 2003 rating decision, which constitutes the last prior denial of the Veteran's petition to reopen, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Service connection for a low back disability was previously denied because the evidence was found not to support a relationship to service.  Thus, in order to reopen this claim, there must be new and material evidence supporting a nexus between the Veteran's active service and his low back disability.  

At the time of the December 2003 rating decision, there was evidence of arthritis of the lumbar spine, a November 1988 favorable nexus opinion by the Veteran's private physician, J. Valli, D.C., and an August 1980 VA examination report in which the Veteran related injuring his low back in an April 1978 track vehicle accident during active service.  A diagnosis of low back strain was rendered at this time.  However, the service treatment records only showed treatment and complaints related to the Veteran's neck and shoulder, and made no mention of any low back problems.  

Since the December 2003 rating decision was issued, a letter from the Veteran's former spouse, D.C., was received by VA in April 2010 which states that she was married to the Veteran during his period of active service and that she observed that he could barely walk from an injury to his low back from the April 1978 vehicle accident. 

The letter from the Veteran's former spouse constitutes new and material evidence, as there was no statement from a witness previously of record asserting that the Veteran had injured his low back during active service.  Moreover, this letter relates to an unestablished fact necessary to support the claim, namely whether there is a relationship between the Veteran's low back disability and active service.  For the purposes of determining whether reopening is warranted under section 3.156(a), the credibility of this statement is presumed.  See Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.



Accordingly, new and material evidence has been submitted to reopen the service connection claim for a low back disability.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).


B. Degenerative Disc Disease of Cervical Spine

Service connection has been established for a cervical spine strain resulting from a motor vehicle accident during active service.  However, in an April 1989 rating decision, the RO found that disc disease of the cervical spine and herniated discs at C6-7 requiring an August 1988 surgical fusion were caused by a post-service industrial accident at the Veteran's civilian job in 1987.  The RO reopened the claim for disc disease of the cervical spine in a December 2003 rating decision, and denied it on the merits.  The Veteran was notified of this decision and his appellate rights in a December 2003 letter in accordance with 38 C.F.R. § 19.25.  He did not submit a NOD.  See 38 C.F.R. § 20.200; see also 38 C.F.R. § 20; 38 C.F.R. § 20.302(a).

Moreover, the Veteran did not submit any evidence within one year of the date of mailing of the December 2003 rating decision.  See 38 C.F.R. § 3.156(b); see also 38 C.F.R. § 3.400(q); Muehl, 13 Vet. App. at 161; accord Young, 22 Vet. App. at 466.

Consequently, the December 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that service connection for cervical radiculopathy with left upper extremity weakness, as well as an increased rating of 20 percent for the Veteran's cervical spine strain based on limitation of range of motion was granted in a November 2005 rating decision.  However, in a December 2008 rating decision, service connection for cervical radiculopathy was severed and the 20 percent rating for the cervical strain was reduced to a noncompensable evaluation.  Although the Veteran did not perfect an appeal of the December 2008 decision (he did not submit a substantive appeal following issuance of a January 2010 statement of the case confirming the severance and reduction), this decision does not constitute a prior final denial of service connection for disc disease of the cervical spine.  Thus, the December 2003 rating decision constitutes the last prior final denial of this claim. 

Service connection for disc disease of the cervical spine, post operative, was last denied in the December 2003 rating decision because the RO found that it was caused by an August 1987 post-service injury in the Veteran's civilian job and thus unrelated to active service or the Veteran's service-connected cervical strain.  Therefore, in order to reopen this claim, there must be new evidence which supports a relationship between the Veteran's disc disease of the cervical spine and active service or his service-connected cervical strain, and which is not merely redundant of evidence previously of record.

At the time of the December 2003 rating decision, the evidence did not show disc disease or herniated discs until after the August 1987 work-related injury.  Specifically, a July 1982 VA x-ray study showed some loss of normal curvature of the cervical spine, but was otherwise normal.  After the Veteran's civilian injury, an August 1988 private surgery report shows that the Veteran had a herniated disc at C6-7 causing a radiculopathy.  Surgical fusion of the discs was performed at this time.  A September 2003 VA x-ray study showed degenerative disc disease and facet arthrosis at several levels of the cervical spine.  In a September 2003 VA examination report and October 2003 addendum, a VA examiner opined that the loss of curvature noted in the July 1982 VA x-ray study was a common result of musculoskeletal spasm, but that the Veteran's cervical spine fusion and decreased range of motion of the neck were due to the August 1987 industrial accident.  

The relevant evidence submitted since the December 2003 rating decision includes a March 2009 letter from a private physician, J. Dauphin, M.D., stating in pertinent part that the Veteran's cervical radiculopathy and degenerative disc disease were "direct results" of the Veteran's in-service motor vehicle accident.  This evidence was not of record at the time of the December 2003 rating decision, and thus is new to the file.  Moreover, a positive nexus opinion was not previously of record.  For the purposes of determining whether new and material evidence has been submitted to reopen this claim, the weight and probative value of the March 2009 letter is not assessed.

Accordingly, new and material evidence has been submitted to reopen the service connection claim for degenerative disc disease of the cervical spine.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).


III. Withdrawal of Appeal

At the January 2013 Board hearing, the Veteran expressed his wish to withdraw the appeal of entitlement to higher ratings for his service-connected left shoulder disability.

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id. 

As of January 2013, the date that the Board received the claims file, the Board had not yet issued a final decision on this claim.  The hearing transcript reflecting the Veteran's wish to withdraw this appeal is in writing and includes his name and claim number.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed. Consequently, in such an instance, dismissal of the pending appeal is appropriate. See 38 U.S.C.A. § 7105(d) (West 2002).


Accordingly, further action by the Board on the claim at issue is not appropriate and the Veteran's appeal should be dismissed. Id.  


ORDER

New and material evidence has been received to reopen the service connection claim for degenerative disc disease of the cervical spine; the appeal is granted to this extent only.  

New and material evidence has been received to reopen the service connection claim for a low back disability; the appeal is granted to this extent only.  

Entitlement to a rating in excess of 20 percent prior to June 27, 2011, and in excess of 30 percent as of June 27, 2011 for left shoulder acromioclavicular separation, status post subacromial decompression, is dismissed. 


REMAND

While the Board regrets the delay, the remaining claims and issues on appeal must be remanded for further development.  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other Federal records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's April 1979 separation examination report is not of record, as noted in an October 1980 rating decision and August 1981 Board decision.  Thus, the examination report was not lost from the file, but simply has never been obtained.  Although the National Personnel Records Center (NPRC) likely furnished all records in its possession at the time of VA's initial request in September 1980, the RO should make a second request specifically for the Veteran's April 1979 separation examination report.  The service treatment records include an April 1979 statement acknowledging that the Veteran had undergone a separation examination three days earlier.  If the RO is not able to obtain this report, the Veteran must be notified of this fact and a formal finding of unavailability should be issued for the file.  He should also be provided an opportunity to submit this record himself. 

According to a January 2003 VA treatment record, the Veteran reported receiving treatment at the VA Medical Center (VAMC) in Cincinnati, Ohio from 1979 to 1999, but stated that these records had been "lost."  The claims file shows previous efforts by the RO to obtain the Veteran's VA treatment records from the VAMC's in Chillicothe, Ohio and Huntington, West Virginia dated in 1988.  However, there is no indication that the RO attempted to obtain the Veteran's VA treatment records from the Cincinnati VAMC from 1979 to 1999.  On remand, the RO should make every effort to obtain these records.

In an April 2002 VA treatment record, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA) for his cervical spine disability and a psychiatric disorder.  The claims file also includes some records apparently associated with the Veteran's application for SSA benefits.  However, SSA's actual disability determination and all supporting records have not been obtained or requested by the RO.  Such records may be relevant to the Veteran's claims for degenerative disc disease of the cervical spine and a psychiatric disorder.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(2) ; Hayes v. Brown, 9 Vet. App. 67 (1996).  On remand, the RO should make every effort to obtain these records. 

The Veteran has submitted authorized release forms for a Martin Staker, M.D., Southern Hill Medical Center in Portsmouth, Ohio, and Adena Health Center in Chillicothe, Ohio.  These records have not been obtained and the file does not show documented requests for these records.  While an October 2006 letter to the Veteran states that Dr. Staker's records had been requested, the actual requests and any negative response are not documented in the file.  On remand, the Veteran should be sent a letter requesting him to fill out new authorized release forms for these treating providers, as the ones currently on file have expired.  If the Veteran returns the completed forms, the RO should make appropriate efforts to obtain these records and document such efforts in the file. 

At the January 2013 Board hearing, the Veteran's representative stated that additional evidence had been submitted.  However, the Board has not received this evidence.  The RO should associate this evidence with the file on remand.  If the evidence is not at the RO, the RO should contact the Veteran's representative and request that this evidence be re-submitted. 

With regard to the Veteran's cervical spine disability, a VA medical opinion should be obtained which specifically addresses whether any injuries sustained in the August 1987 work-related accident, including herniated discs and any traumatic arthritis, were aggravated by the pre-existing cervical spine strain for which service connection has been established or are otherwise related to the April 1978 track vehicle accident.

With regard to the service connection claim for a low back disability, the RO should obtain a VA medical opinion as to whether the Veteran's low back disability was caused by the in-service motor vehicle accident.  In this regard, the Veteran was diagnosed with a low back strain in an August 1980 VA examination report, and related at the time that he had injured his low back in the accident.  However, the service treatment records themselves only show complaints and findings with regard to the neck and shoulder associated with the April 1978 track vehicle accident.  There is no mention of the Veteran's low back disability in these records.  

The VA examination reports of record are not sufficient to render an informed decision.  Specifically, an October 2005 VA examination report addresses the issue of whether the Veteran's disc disease of the lumbar spine may be secondary to his cervical spine strain, but does not address the issue of whether it might have been directly caused by active service.  In a December 2009 VA examination report, the VA examiner based the opinion that the Veteran's low back disability was not related to service on the assumption that he also injured his low back in the August 1987 accident at his civilian job.  However, the records show that only his cervical spine was injured in this accident.  Thus, the December 2009 VA opinion is not adequate as it is based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Accordingly, a VA medical opinion should be obtained as to whether the Veteran's low back disability was caused by his track vehicle accident in April 1978 during active service. 

With regard to the Veteran's claims for PTSD and depression, an August 2010 VA examination report is not sufficient for deciding this claim.  The VA examiner essentially concluded that the Veteran's psychiatric symptoms stemmed from resentment towards VA and the Army.  However, another VA psychiatrist stated in a November 2010 VA treatment record that the August 2010 findings did not account for the Veteran's mood disorder secondary to his physical disabilities.  Moreover, SSA and private examination reports dated in May 1989, June 1989, and February 2000 reflect diagnoses of dysthmic disorder and discussions of psychiatric problems associated with the Veteran's physical limitations, although these mostly center on the neck injury associated with his August 1987 industrial accident.  Moreover, an April 2010 VA treatment record reflects a diagnosis of a mood disorder secondary to the Veteran's "general medical condition" as a result of injuries to the neck, shoulder, and back.  Thus, the evidence shows that the Veteran has an acquired psychiatric disorder.  On remand, a new VA PTSD examination should be performed and an opinion rendered as to whether the Veteran has PTSD as a result of the April 1978 track vehicle accident, or another acquired psychiatric disorder as a result of active service. 

The issue of entitlement to service connection for a mood disorder secondary to the Veteran's service-connected physical disabilities is deferred pending resolution of his claims for disc disease of the cervical spine and a low back disability.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

With regard to the claim for diabetes secondary to the Veteran's service-connected disabilities, a VA examination and opinion should be obtained as to whether physical limitations associated with the Veteran's service-connected disabilities caused or aggravated his diabetes.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran's representative and ensure that evidence reportedly submitted at the January 2013 Board hearing and/or mailed to the Board is associated with the file (such evidence has not been received at the Board).  If such evidence is not at the RO, the Veteran and his representative should be informed that this evidence is not of record and provided another opportunity to submit it. 

2. Request the Veteran's April 1979 separation examination report from the NPRC.  If the NPRC furnishes a negative response and it is determined that further efforts to obtain it would be futile, issue a memorandum for the file making a formal finding of unavailability of this record. The Veteran must also be notified that this record is missing and provided an opportunity to submit it himself. 

All efforts to obtain the April 1979 separation examination report and any notification must be documented for the file.

3. Request the Veteran's VA treatment records from the Cincinnati VAMC from April 1979 through December 31, 1999.  All attempts to obtain these records must be fully documented and associated with the file.

If the RO is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the RO should make a formal finding of unavailability for the claims file. 

The RO must also notify the Veteran that it was unable to obtain these records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  

4.  Request the Veteran's Social Security Administration (SSA) records pertaining to his cervical spine disability and psychiatric disorder(s), including all disability determinations and supporting records.  If the RO is unable to obtain these records and concludes that further efforts would be futile, all records requests must be documented, a formal finding of unavailability should be issued, and the Veteran informed of this fact, in accordance with the above directives. 

5. Request the Veteran to submit new authorized release forms for a Martin Staker, M.D., Southern Hill Medical Center in Portsmouth, Ohio, and Adena Health Center in Chillicothe, Ohio.  He should be informed that the releases currently on file have expired.  If he returns the completed release forms, make appropriate efforts to obtain these records.  At least two such efforts must be made unless it is clear from the first effort that the records cannot be obtained (such as due to a negative response from the provider).  All efforts to obtain the records must be documented for the file, and the Veteran notified of any negative responses. 

6. Obtain a VA medical opinion as to the likelihood that injuries to the cervical spine sustained in the post-service August 1987 work-related accident, including herniated discs and any traumatic arthritis, were aggravated by the pre-existing cervical spine strain for which service connection has been established, or are otherwise related to the April 1978 track vehicle accident during active service.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must state in the report that the claims file has been reviewed.  

A complete explanation for the examiner's opinion must be provided.  

7. Obtain a VA medical opinion as to the likelihood that the Veteran's low back disability was caused by the April 1978 track vehicle accident during active military service.  The examiner should note that, contrary to the findings in the December 2009 VA examination report, the Veteran did not injure his lumbar spine in the August 1987 industrial accident in his civilian job. 

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must state in the report that the claims file has been review.  

A complete explanation for the examiner's opinion must be provided.  

8. The Veteran should be scheduled for a VA PTSD examination to assess the likelihood that he has PTSD and/or another psychiatric disorder caused by active service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following, supported by a complete explanation:
a) Whether the Veteran has PTSD, and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of the April 1978 track vehicle accident during active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
b) Whether it is at least as likely as not that an acquired psychiatric disorder other than PTSD was  incurred in active service, or whether such a relationship is unlikely. 

The August 2010 VA examination report must be disregarded, for the reasons discussed in the body of this REMAND. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

9. The Veteran should be scheduled for a VA diabetes examination to assess the likelihood that his diabetes was caused or aggravated by physical limitations associated with his service-connected disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following, supported by a complete explanation:
a) Causation: Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's service-connected disabilities caused his diabetes mellitus (such as due lack of physical activity), or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
b) Aggravation: If the examiner finds that the Veteran's service-connected disabilities did not cause his diabetes, whether it is at least as likely as not that his service-connected disabilities aggravated or permanently worsened his diabetes mellitus, or whether such a relationship is unlikely.
The examiner must use the word "aggravate" or the phrase "permanently worsen(ed)" in addressing whether the Veteran's diabetes was aggravated by his service-connected disabilities.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

10. Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

11. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


